United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41401
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SONIA ANN OCHOA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-164-ALL
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Sonia Ann Ochoa was convicted of one

charge of importation of 35.52 kilograms of marijuana into the

United States from Mexico and one charge of possession of this

same amount of marijuana with intent to distribute.     The district

court sentenced her to 27 months in prison and a three-year term

of supervised release.   Ochoa now appeals her conviction.

     Ochoa first argues that the evidence was insufficient to

prove the scienter element of the offenses of conviction.       The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41401
                                -2-

standard of review for this issue is “whether any reasonable

trier of fact could have found that the evidence established the

essential elements of the crime beyond a reasonable doubt.”

United States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     The evidence is sufficient to uphold Ochoa’s convictions.

Her incomplete and inconsistent statements to officers; her

strange behavior in relation to one officer; her somewhat

questionable explanation for the large sum of cash she was

carrying and her reason for crossing the border; and her lack of

concern and genuine surprise following the discovery of the

marijuana provide sufficient evidence to uphold the jury’s

conclusion that she knew of the marijuana that was concealed in

the backseat of the car she was driving.   See United States v.

Moreno, 185 F.3d 465, 472 n.3 (5th Cir. 1999).

     Ochoa argues that the district court erred in admitting

hearsay testimony.   Any such error was harmless.   See United

States v. Wells, 262 F.3d 455, 459 (5th Cir. 2001); United States

v. Sharpe, 193 F.3d 852, 867 (5th Cir. 1999).    Ochoa contends

that she was prejudiced when the district court admonished

defense counsel to sit down and be quiet when he was objecting to

the admission of this testimony.   Ochoa has shown no error in the

district court judge’s attempts to control his courtroom

following defense counsel’s refusal to accept the judge’s adverse

ruling on this issue.   See United States v. Adkins, 741 F.2d 744,

747 (5th Cir. 1984).
                            No. 02-41401
                                 -3-

     Ochoa also has shown no abuse of discretion in the district

court’s handling of her request to depose an unnamed Mexican

mechanic.   Wells, 262 F.3d at 459.   The district court offered a

reasonable compromise to the problems surrounding the proposed

deposition.    Ochoa likewise has not shown that the district court

abused its broad discretion in relation to its ruling concerning

testimony about fingerprints, or lack thereof, on the contraband.

See United States v. James, 510 F.2d 546, 551 (5th Cir. 1975).

     Finally, Ochoa has not shown that the district court erred

in denying her request that the jury be instructed on spoliation

of evidence.   The record reflects that the Government did not act

in bad faith when it disposed of the crankshaft.     See United

States v. Wise, 221 F.3d 140, 156 (5th Cir. 2000).    Rather, this

disposal was done pursuant to a routine policy.    Moreover, Ochoa

was informed of the steps she would have to take to retrieve the

crankshaft, but she declined to do so.

     Ochoa has shown no error on the part of the district court.

Accordingly, her conviction and sentence are AFFIRMED.